In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00014-CV
______________________________


ANTHONY COOPER, SURETY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 76th Judicial District Court
Titus County, Texas
Trial Court No. 14,613


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Anthony Cooper, Surety, the sole appellant in this case, has filed a motion seeking
to dismiss his appeal.  Pursuant to Tex. R. App. P. 42.1, his motion is granted.
          We dismiss the appeal.



                                                                Donald R. Ross
                                                                Justice
 
Date Submitted:      February 7, 2006
Date Decided:         February 8, 2006

160;                                                                     Justice

Date Submitted:      July 11, 2006
Date Dismissed:      July 12, 2006

Do Not Publish